         Case 1:19-cr-00106-LJV-MJR Document 30 Filed 09/13/19 Page 1 of 3



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

             VS.
                                                                      NOTICE OF MOTION
                                                                      19-cr-106
JEFFREY RICHARDS

                             Defendant


MOTION BY:                               Michael J. Stachowski, Esq.
                                         Attorney for Jeffrey Richards

PLACE:                                   Before the Honorable Michael J. Roemer,
                                         2 Niagara Square, Buffalo, NY14202

SUPPORTING PAPERS:                       Affirmation of Michael J. Stachowski, Esq.
                                         Dated September 13, 2019

RELIEF REQUESTED:                        For the Court to vacate government’s motion to set
                                         date for trial or change plea and allow late filing of pre-
                                         trial motions

DATED:       Buffalo, New York,
             September 13, 2019
                                         Respectfully Submitted,

                                         S/Michael J. Stachowski
                                         MICHAEL J. STACHOWSKI, ESQ.
                                         MICHAEL J. STACHOWSKI, P.C.
                                         Attorney for Brandon Washington
                                         2025 Clinton Street
                                         Buffalo, NY 14202
                                         (716) 824-5353
                                         Stachlaw@aol.com ; t.lasker@aol.com

TO:   Brendan T. Cullinane
      United States Attorney
      Seth T. Milisani
      Assistant United States Attorney
              Case 1:19-cr-00106-LJV-MJR Document 30 Filed 09/13/19 Page 2 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------------------

UNITED STATES OF AMERICA

                   VS.                                                                ATTORNEY AFFIRMATION

JEFFREY RICHARDS

                                      Defendant
-----------------------------------------------------------------------------------

STATE OF NEW YORK                     )
COUNTY OF ERIE                       )     SS:

         MICHAEL J. STACHOWSKI, ESQ., under penalty of perjury, states:

         1.    I represent the defendant, Jeffrey Richards, in the above entitled action brought by the United

States of America and as such am familiar with the facts and circumstances of the case.

         2.    That reply motions were due on Thursday, September 12, 2019.

         3.    I have been working on two very involved appeals with lengthy court appearances and

voluminous transcripts for the Court of Appeals, both which were due on Friday, September 12, 2019, the

same date the pre-trial motions were due in this matter.

         4.    Additionally, I started a three week long trial in Federal Court today, September 9, 2019 that is

expected to run through September 27, 2019. While I had been preparing the appellant briefs and records, I

have been preparing for this trial as well.

         5.    I apologize to the Court for an inconvenience and ask that the defendant not be penalized for lack

in prioritizing these matters in a more effective way.

                   WHEREFORE, on behalf of defendant, Jeffrey Richards, in the interest of justice, it is

respectfully request that the Court vacate the motion made by the Assistant United States Attorney and grant the

late filing of motions.
                                                                  2
Case 1:19-cr-00106-LJV-MJR Document 30 Filed 09/13/19 Page 3 of 3




                             S/Michael J. Stachowski
                             MICHAEL J. STACHOWSKI, ESQ.
                             MICHAEL J. STACHOWSKI, P.C.
                             Attorney for Shanna Smith
                             Office and PO Address
                             2025 Clinton Street
                             Buffalo, NY 14202
                             Stachlaw@aol.com ; t.lasker@aol.com




                                3
